Citation Nr: 1425073	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-28 463A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-operative lung disability, status post-left lower lobectomy.

2.  Entitlement to service connection for residuals of right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which-in pertinent part, denied the benefits sought on appeal.

The February 2010 rating decision also denied entitlement to service connection for bilateral hearing loss, which the Veteran appealed.  In a September 2013 rating decision, an RO decision review officer granted service connection for bilateral hearing loss and tinnitus, and assigned an initial noncompensable and 10-percent rating respectively, both effective in October 2007.  There is no indication the Veteran appealed either the initial rating or assigned effective date for either grant.  Hence, any issue related to hearing loss is not before the Board and will not be addressed in the remand below.  See 38 C.F.R. § 20.200 (2013); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was adjudicated without the assistance of VA examinations related to his claims.  His lay testimony of in-service injuries triggers the necessity of examinations.  See 38 C.F.R. § 3.159(c)(4) (2013).

At a 1993 VA examination, the Veteran reported respiratory symptoms and treatment with Ventolin.  He has also reported a collapsed lung and lung surgery after service.  The statement of the case indicates that VA treatment records dating from 1996 were considered.  These records do not appear in the VBMS file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran if he has any records in his possession that are related to his 1982 left lower lobectomy; and, if so, to provide copies to the AOJ.

2.  Invite him to submit a statement from the physician who provided his lung surgery.

3.  Ask the Veteran to authorize VA to obtain any relevant records not in his possession.  The Veteran and his representative should be notified of unsuccessful efforts in this regard, of the efforts made, and of any additional actions that will be taken. 

4.  Insure that all records noted in the statement of the case are included in the VBMS record.

5.  Arrange a respiratory examination by an appropriate examiner.  The claims file must be provided to the examiner for review as part of the examination.  Ask the examiner to opine whether it is at least as likely as not (probability of at least 50 percent) that the 1982 left lower lobectomy was causally related to the Veteran's active service, to include the Veteran's reported in-service history of underwater demolition training, and his competent reports of in-service respiratory symptoms.  If the examiner opines, in the affirmative, ask the examiner to identify the likely post-operative residuals of the left lower lobectomy.

The absence of contemporaneous medical documentation or records of treatment may not be the sole basis for a negative nexus opinion; and, the Veteran's lay reports must be considered.  Any opinion should be fully explained and the rationale provided.  Should the examiner advise the requested opinion cannot be rendered, the examiner should provide the reason(s) why, to include what additional information or evidence would be needed to provide the requested opinion.

6.  After all relevant and available records are obtained, arrange a right knee examination.  The claims file must be provided to the examiner for review as part of the examination.  Ask the examiner to opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right knee disability is causally related to his active service, to include the Veteran's reported in-service injury.

The absence of contemporaneous medical documentation or records of treatment may not be the sole basis for a negative nexus opinion; and, the Veteran's lay reports must be considered.  Any opinion should be fully explained and the rationale provided.  Should the examiner advise the requested opinion cannot be rendered, the examiner should provide the reason(s) why, to include what additional information or evidence would be needed to provide the requested opinion.

7.  After the development requested has been completed, the AOJ should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, the AOJ must implement corrective procedures at once.

8.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

